          Case 3:20-cv-05636-VC Document 21 Filed 02/11/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  BENJAMIN COXON,
                                                   Case No. 20-cv-05636-VC
                 Plaintiff,

          v.                                       ORDER ADOPTING MAGISTRATE
                                                   JUDGE'S REPORT AND
  UNITED STATES DISTRICT COURT,                    RECOMMENDATION
                 Defendant.                        Re: Dkt. No. 18




       The Court has reviewed Judge Joseph C. Spero's Report and Recommendation Re:

Review Under 28 U.S.C. § 1915, including objections filed by Coxon. The Court adopts the

Report in every respect. Accordingly, the case is dismissed with prejudice.



       IT IS SO ORDERED.
Dated: February 11, 2021

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
